This was a writ of error to reverse the judgment of a Justice of the peace in a military case. It appeared that the bill of exceptions was not filed at the trial, the counsel agreeing that it might be filed at a subsequent day, which was done, at which time the Justice could only certify that he believed it was conformable to the truth of the case, but not that it actually was so, having no minutes of the trial.
But the Court refused to sustain the writ, observing that they could not take jurisdiction of a record made up by agreement of parties, and without the regular authentication of the Judge or magistrate who tried the cause, and before whom the. record still remains.